In an action to recover damages for personal injury allegedly sustained by plaintiff’s testatrix when a gauze pad was left in her body following surgery, the defendant Yonkers General Hospital appeals from: (1) an order of the Supreme Court, Westchester County, entered October 28, 1964, *520which denied its motion to dismiss the complaint as against it on the ground that the claim was barred by the two-year Statute of Limitations (see 44 Misc 2d 258); and (2) from so much of an order of said court, entered January 15, 1965, upon reargument, as adhered to the original decision. Order of January 15, 1965, insofar as appealed from, affirmed, with $10 costs and disbursements (Wolff v. Jamaica Hosp., 11 A D 2d 801; Isenstein v. Malcomson, 227 App. Div. 66). Appeal from order of October 28, 1964 dismissed, without costs. Raid order was superseded by the order of January 13, 1965, granting reargument. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.